Citation Nr: 1522416	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to Veteran's Retraining Assistance Program (VRAP) benefits beyond March 31, 2014.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Navy from September 1977 to September 1981, and from April 1983 to April 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from determinations issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma that held that the appellant was entitled to Veteran's Retraining Assistance Program (VRAP) benefits from October 1, 2012 to March 31, 2014.  The Portland, Oregon RO otherwise has jurisdiction of the claims file.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file.


FINDINGS OF FACT

1.  The Veteran's Retraining Assistance Program (VRAP) was terminated by statute on March 31, 2014.

2.  The appellant was enrolled for a school term that ran from April 1, 2014 to June 15, 2014.


CONCLUSION OF LAW

The appellant was not entitled to receive VA educational assistance benefits under the Veteran's Retraining Assistance Program (VRAP) after March 31, 2014.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Veterans Retraining Assistance Program benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

II.  The Merits of the Claim

The Veterans Retraining Assistance Program (VRAP) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

Review of the evidence of record reveals that, in January 2013, VA notified the appellant that he was eligible to receive 12 months of VRAP benefits, that his eligibility would begin October 1, 2012, and that he had to complete his training by April 1, 2014.  He was awarded benefits from January 7, 2013 to March 23, 2013, and from April 1, 2013 to June 15, 2013.  

A June 26, 2013 letter from the Muskogee Education Center again informed the appellant that he was eligible to receive VRAP benefits and that he had to complete his training by April 1, 2014.  He was awarded benefits from September 30, 2013 to December 14, 2013.  

In his July 2013 notice of disagreement (NOD), the appellant disagreed with the determination that his VRAP benefits would end April 2014 because his degree program did not end until June 15, 2014.  He asked that his benefits be extended until the end of his degree program.  

Thereafter, an October 9, 2013 letter from the Muskogee Education Center informed the appellant that he was eligible to receive VRAP benefits for full-time training and that he had to complete his training by April 1, 2014, the end date of VRAP.  He was awarded benefits from January 6, 2014 to March 22, 2014.

On March 5, 2014, VA sent letters to VA School Certifying Officials that informed them that VA's authority to issue payments under VRAP would end on March 31, 2014.  To ensure payment for current enrollment periods, the VA School Certifying Officials were told that they should submit all enrollment certifications no later than March 17, 2014, and that enrollments would not be accepted after that date.  That same month, VA began making lump sum benefit payments to VRAP Veterans with enrollments that began prior to April 1, 2014, and continued after March 31, 2014.  The lump sum payments covered those enrollments and ended on the earliest of: the end date of the term; June 30, 2014; or the date of exhaustion of the 12 months of VRAP entitlement.

Pursuant to Pub. L. No. 112-56, 125 Stat. 713, § 211(k), authority to make payments under VRAP terminated on March 31, 2014.  In other words, VRAP ended on March 31, 2014.  See http://benefits.va.gov/VOW/education.asp.  Here, the appellant was paid benefits for the term that ran from January 6, 2014 to March 22, 2014, and he is seeking additional benefits for the term that ran from April 1, 2014 to June 15, 2014.  However, the law did not provide for any extension of the ending date for VRAP of March 31, 2014.  Thus, the appellant's claim for VRAP benefits from April 1, 2014 to June 15, 2014 must be denied.  

The appellant was pursuing a program of study utilizing VRAP benefits that were authorized under the VOW to Hire Heroes Act of 2011; that law stipulated that such payments could only be made from October 1, 2012 to March 31, 2014, when the program terminated.  Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011).  There is no basis in law or fact whereby the appellant may be granted VRAP benefits for training that ran from April 1, 2014 to June 15, 2014.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the appellant's claim of entitlement to VRAP benefits from April 1, 2014 to June 15, 2014 must be denied.

Although the Board empathizes with the appellant and is sympathetic to his situation, there simply is no legal basis to find him eligible for VRAP benefits after March 31, 2014 (i.e., between April 1, 2014 and June 15, 2014).  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

The appellant's claim for Veteran's Retraining Assistance Program (VRAP) benefits from April 1, 2014 to June 15, 2014, is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


